 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDIQGraphic ArtsFinishingCo , Inc and Bookbinders&bargain collectively with the Union, which had beenBindery Women's Union Local 44,affiliated with Inter-certified by the Board, in violation of Section 8(a)(1)national Brotherhood of Bookbinders,AFL-CIO Caseand (5) of the Act5-CA-4501May 6, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn February 4, 1970, Trial Examiner Louis Libbinissued his Decision in the above entitled proceeding,finding that the Respondent had engaged in certain unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer's DecisionThereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a briefPursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panelThe Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions, the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial ExaminerA hearing was held before me at Baltimore, Maryland,on December 16, 1969 All parties were given full oppor-tunity to participate in said hearingOn January 16,1970, the Respondent filed a brief and the GeneralCounsel filed a memorandum, both of which I havefully considered For the reasons hereinafter indicated,Ifind that Respondent violated Section 8(a)(1) and (5)of the Act, as alleged in the complaint as amendedUpon the entire record in the case,' and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the followingFINDINGS OF FACT1ITHEBUSINESSOF THERESPONDENTRespondent Graphic Arts Finishing Co , Inc , is aMaryland corporation with its principal place of businessinBaltimore,Maryland, where it is engaged in thefinishing of print materialsDuring the 12-month periodpreceding the issuance of the instant complaint, a repre-sentative period, Respondent received revenues in excessof $50,000 for services performed on products whichitshipped to points and places outside the State ofMarylandUpon the above admitted facts, I find, as Respondentadmits in its answer, that Respondent is engaged incommerce within the meaning of Section 2(6) and (7)of the ActORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, that Graphic Arts Finishing Co , Inc ,Baltimore,Maryland, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended OrderIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find, that Bookbinders&Bindery Women'sUnion Local44, affiliated with International Brotherhoodof Bookbinders,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner Upon charges filedon September 16, 1969, by Bookbinders & BinderyWomen's Union Local 44, affiliated withInternationalBrotherhood of Bookbinders, AFL-CIO, herein calledthe Union, the General Counsel of the National LaborRelations Board, by the Regional Director for Region5 (Baltimore, Maryland), issued a complaint, dated Octo-ber 31,1969, againstGraphic ArtsFinishingCo , Inc ,herein called the RespondentWith respect to the unfairlabor practices, the complaint as amended at the hearing,alleges in substance, and Respondent's answer as amend-ed at the hearing denies, that Respondent refused to'On January 19 1970 I received from the General Counsel a motionto correct the transcript in 20 specific respects In his briefcounselforRespondent concurs in the General Counsels motion to correctthe transcript as to items 1-16 18-19 which involve obvious errorsAs to items 17 and 20 he states that he has no independent recollectionof either the versions in the transcript or the versions suggested bycounsel for the General Counselandwould be satisfied to acceptas authoritative the version of this testimony as independently recalledby the Trial ExaminerAs my independent recollection coincideswith the version suggested by the General Counsel I hereby granthismotionin totoIhave accordingly made the requested changesand have placed the General Counselsmotion inthe official exhibitfolder as G C Exh 18 Counsel for Respondent further moved inhis brief to correct the transcriptin six additionalspecific respectsThismotion is hereby grantedwithout objection and I have madethe requested corrections I also note and correct the obvious errorof the date stated on the teletypemessage(GC Exh 8) to read12/16/69Additional obvious inadvertent errors in the typewrittentranscript of testimony are noted and corrected in Appendix A [AppendixA omitted from publications ]182 NLRB No 47 GRAPHIC ARTS FINISHING CO.319III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssuesFollowing a hearing on a petition for an electionfiled on April 14, 1969, by the Union in Case 5-RC-6795,aDecision and Direction of Election was issued onMay 14, 1969, by the Regional Director for Region5 (Baltimore,Maryland),pursuant to which a secret-ballot election was conducted under his supervision onJune 19, 1969, in a specified appropriate unit of employ-ees at Respondent'splant.Of 187 eligible voters, 92cast votes for the Union,80 cast votes against theUnion,and 10 ballots were challenged.No investigationwas conducted with respect to the challenged ballotsas they could in no event affect ther results of theelection.On June 26, 1969, Respondent filed timelyobjections(seven in number)to conduct affecting theresults of the election.Thereafter,the Regional Directorcaused an investigation to be made of said objections.On August 5, 1969, the Acting Regional Director2 issueda Supplemental Decision and Certification of Representa-tives, in which he overruled Respondent's objectionsand, as the Union had received a majority of the validvotes cast, certified the Union as the exclusive collective-bargaining representative of all the employees in theappropriate unit.Thereafter, on August 26, 1969, Respondent filed withthe Board in Washington, D.C., a request for reviewof, and exceptions to, Regional Director's SupplementalDecision and Certification of Representatives.In saidrequest,Respondent contended that the Acting RegionalDirector "erred, not only with respect to the substantiallegal conclusions'..but also byhis failure to recognizethe substantial credibility conflicts which appear throughthe body of evidence and by his failure to order ahearing to resolve such conflicts."Itargued that "ahearing should be ordered in the circumstances of thiscase in order to fill in the large voids left by the Board'sinadequateex parteinvestigation and to resolve theissues raised in objections1, 2, 3, 4, 5,and,6,"emphasiz-ing that "only then would counsel be able to cross-examine the statements of sworn witnesses and onlythen would the Board have the benefit of `demeanorevidence'in resolvingcredibilityissues raised therein."Respondent concluded with a request that "the Boardoverrule the Regional Director's conclusions and recom-mendations,sustain the objections in their entirety, setaside the election conducted herein and reschedule asecond election...or, in the alternative, that theBoard order an evidentiary hearing be conducted toresolve substantial and material issues raised in theEmployer's (Respondent's) objections." On September5,1969, the Board denied Respondent's request forreview"as it raises no substantial issues warrantingreview."By letter dated September 8, 1969, and addressedto Respondent's President Joseph Paul, Union PresidentPThetitleofRegionalDirector and ActingRegionalDirector arehereinafter usedinterchangeablyEdward Allen reminded him of the Union's recent certi-fication and requested certain relevant data and:informa-tion "in order for the union to intelligently draw upour collective bargaining agenda"and "to help expediteour negotiations."By reply letter dated September 15,1969,Respondent'scounsel advised that Respondent"contests the validity of the alleged certification referredto in your letter on both substantive and proceduralgrounds, doubts that your Union represents an uncoercedmajority, of its employees, and therefore cannot complywith the request set forth in your letter."The next day, the .Union filed with the Board's Region-alOffice the 8(a)(1) and(5) charge in the instant case.,As previously noted, the instant complaint, alleging thatRespondent's above-described refusal constitutes a viola-tion of Section 8(a)(1) and.(5)of the Act,was issuedagainstRespondent on October 31, 1969,originallyscheduling the instant hearing for November 24, 1969.Pursuant to orders rescheduling hearing, dated Novem-ber 4 and 26, 1969, the instant hearing was rescheduledto December 16, 1969.Meanwhile,about 3 or3'h weeksprior to December16, 1969,the General Counsel in the instant case advisedRespondent'scounsel that he would not object toRespondent"litigatingor relitigating his objections"in the representation case in the instant complaint case.On December 11, 1969, Respondent filed with the BoardinWashington,D.C., a motion to revoke certificationand for other relief.In said motion,Respondent request-ed the Board to revoke the Union'scertification, toorder ade novohearing on Respondent'sobjectionsin the representation case and to order the withdrawalof the complaint in the instant case.In support ofitsmotion,counsel for Respondent admitted that hehad beenadvised bycounsel for the General Counsel"that Respondentwillbe permitted to present evidencein support of its objections"in the representation case"at the hearinginCase No. 5-CA-4501 (the instantcase),to be conducted on 'December 16, 1969." Hecontended however that"a fair hearing on the objections,or on issuesraised bythe objections"in the instantcase "would be impossible"because"the Trial Examin-erwould be bound, under prevailing Board doctrine,to support automaticallythe validityof the certificationas the'law of the case.'" At 9:30a.m. on December16, 1969,1ti2 hours before the scheduled commencementof the hearing in the instant case,a teletype messagewas received from the Board, denying Respondent'smotion "with leave to the Employer Respondent torequest the Trial Examiner to permit the issues raisedin its objections and exceptions filed in Case5-RC-6795to be heard in Case 5-CA-4501,"the instant case.The message further stated that the "Employer Respond-ent's contention that litigation of such issues in a com-plaint proceeding would substantially prejudice its rightis found to be without merit."Shortly after the openingof the instant hearing,Iadvised Respondent's counselthat,inview of the Board's rulings in the teletypemessage,which wasreceivedas G.C. Exh.6, I wouldpermit him to litigate the objections and the issues 320DECISIONSOF NATIONALLABOR RELATIONS BOARDraised by the objections and to adduce whatever evidencehe had available in support thereof.All parties are in agreement that,asRespondent'scounsel stated,"the central issue in this proceedingiswhether the certification is valid."Thisissue, inturn,depends on whether there is merit to any ofRespondent's first six objections to the conduct of theelection.Thus,counsel for Respondent correctly statedat the opening of the hearing that"if the certificationisa valid certification,we're guilty-of committing and8(a)(5). If it'san invalid certification,we're not guiltyof committing an 8(a)(5)."B.TheNature ofthe Instant HearingIt is now settled that "adjudication" of representationissues, such as the instant objections, "in the 8(a)(5)proceeding does not" "substantially prejudice the Com-pany's rights."' Shortly after the opening of the instanthearing, I advised Respondent's counsel, and thereafterfrequently reiterated, that I would make an independentdetermination of the validity of Respondent's objectionsbased upon a consideration of whatever evidence wasadduced in the instant hearing, including the Supplemen-talDecision of the Regional Director, "regardless ofwhether or not the decision I reach agrees with oriscontrary to what the Regional Director decided."I emphasized that his Decision "isn't my finding," that"I'm not passing judgment on what the Regional Directordid" and that "I'm here in ade novocapacity, todetermine whether or not on the evidence . . . youhave made out a case warranting sustaining one ormore of the objections." Again, I emphasized that "mypositionwould be, whether or not I agree with theinference drawn by" the Regional Director, that "I'mnot bound by what he did." I further pointed out thatto the extent that the Respondent was willing to acceptthe Regional Director's factual findings based on uncon-troverted statements in affidavits submitted to him, then"the issue before me is whether or not to agree with"his findings and conclusion "that there's no merit tothe objection," that I would also consider whateveradditional evidence Respondent would adduce beforeme in the instant hearing, and that in any event "I'mgoing to make that decision independently of what hedid." I further pointed out that to the extent that theRegional Director merely assumed the truth of disputedstatements or conduct mentioned in the affidavits beforehim, I would have to resolve the credibility issue toascertain the true facts and that I could not do thaton the basis of statements contained in affidavits.Counsel for Respondent states in his brief, as healso stated at the instant hearing, that "the real issuein this case was whether the Regional Director properlyoverruled the Employer's objections and certified theUnion." He therefore argues, "Obviously, the RegionalDirector's action cannot be evaluated by a reviewingbody unless that body has before it the totality of4)9N.L.R BvBata ShoeCompany,Inc , 377 F 2d 821, 826 (C Aevidence considered by the Regional Director in makinghis decision." For that purpose, counsel for Respondentoffered into evidence the affidavits and statements whichthe Regional Director had before him and in additionserved asubpoena duces tecumupon the RegionalDirector to produce all "affidavits and/or other signedstatements in the file in Case No. 5-RC-6795 takenin connection with the investigation of objections toelection" in said case, all of which he also proposedto offer into evidence. Counsel admittedly was not claim-ing that the Regional Director had misrepresented ormisinterpreted the contents of the affidavits submittedto him. Nor, he confessed, did he expect me to makecredibility findings, as in fact I could not, on the basisof disputed statements or versions appearing in saidaffidavits. I further pointed out that the affidavits whichcounsel was offering were not relevant to the issuesbefore me and in any event at most were cumulative,as they admittedly are already recited in the RegionalDirector's Supplemental Decision.His sole admittedpurpose in offering these documents was to show whatwas before the Regional Director and to support hisfurther contention that the Regional Director had notmade a complete and full investigation.However, counsel for Respondent has misconceived"the real issue in this case." The "real issue" beforeme is not whether the Regional Director conducteda full and proper investigation or properly overruledRespondent's objections on the basis of the affidavitswhich he stated were submitted to him. The RegionalDirector's conduct and findings are not on trial in theinstant proceeding.What is on trial is the validity ofRespondent's first six objections to the election. Thatis the "real issue" and that issue is to be determinedinitially byme upon my independent consideration ofthe entire record, including the Regional Director's Deci-sion, made in the instant case.Perhaps, Respondent's counsel has confused the rep-resentation proceeding, involved in the instant case withone pursuant to an "Agreement for Consent Election"in which the parties agree that objections and challengesare to be resolved by the Regional Director whoserulings "shall be final" and where the agreement providesthat the "method of investigation of objections andchallenges,includingthe question of whether a hearingshould be held in connection therewith, shall be deter-mined by the Regional Director whose decision shallbe final" (seeBata Shoe, supraat fn. 9), or witha proceeding where the election is pursuant to a "Stipula-tion for Certification upon Consent Election" such aswas present in theBata Shoecase(ibid.,§102.62(b)of the Board's Rules andRegulations).In the first type(the "Agreement for Consent Election"), the only issuebefore the reviewing body, be it Trial Examiner, Board,or circuit court, is whether or not, on the basis ofthe evidence before the Regional Director,his findingswere arbitrary or capriciousor repugnantto Board policyor the Act. And this is so regardless of whether ahearing had been conducted or whether the reviewingbody would have reached a different result on the same GRAPHIC ARTS FINISHING CO.evidence were the matter initially before it."In thesecond,type(the"Stipulation for Certification uponConsent Election"),the Regional Director issues a report'of objections in which he merely makes findings'andrecommendations such as, for example, that the objec=tions be overruled.Thereafter,following the filing ofexceptions,theBoard makes an independent reviewof such findings and recommendations and, only- if theBoard arrives at the same conclusions beased on itsown independent considerations,does the Board thentive. Itwas for that reason that the Trial Examinerin theBata Shoecase considered himself bound bythe Board'sfindings in the absence of any additionalevidence having been adduced before him (157 NLRB1, 7).Neither of these procedures was used in the instantcase.Here, the parties did not enter into any typeof consent agreements.The Regional Director proceededin accordance with Section 102.63 and 102.67 of theBoard'sRules and Regulations which provide for theissuance by the Regional Director of, a decision in whichhe "shall set forth his findings,conclusions,and orderor direction"and which further provides that "the deci-sion of the regional director shall be final" unless theBoard grants a party's request for review "where com-pelling reasons exist therefore."In the instant case,the Board denied the Respondent's request for reviewof the Regional Director's supplemental decision. Thus,in the instant case,there has been no independent deter-mination by the Board that, based on its own independentconsideration of the Regional Director's supplementaldecision,it reached the same conclusions and thereforeagreedwith him.This then is the function which Iinitiallywill perform in this Decision.I therefore againreiterated to Respondent's counsel that if "I feel thatthere is merit to your objections,my position is thatIhave that authority"so to find and that I wouldso find.I also called the attention of counsel for Respondentto specific pages and portions of the-Regional Director'sdecision wherein he states that the affidavit disclosesa dispute in the statements or versions related by employ-ees with respect to certain described incidents and that,without'making any credibility findings, he merelyassumed for, purposes of his decision the correctnessof the statements or versions most favorable to Respond-ent and nevertheless concluded that based thereon therewas no merit to the objection.In're'sponse to my questionas to what would happen if I and the Board were'tomake the same disposition in such instances andifa circuit court later disagreed with that conclusion,counsel for Respondent replied that"either the CourtofAppeals could decide that the matter is so stalethat they could simply deny enforcement or they can'See,e g , N L R B v Capitol GreyhoundLines, 140 F 2d 754,758 (C A 6), cert denied 322 U S 763,Semi-Steel Casting Co ofStLouis 'vN L R B.160 F 2d 388, 391 (C A 8), andN L R BvGeneral Armature & Mfg Co ,192F 2d 316,= 317, In I '(C A3).321at that time when the credibility issue is the crucialfactor " That indeed would 'be a d'esireable procedurefor anyone interested in delaying a final, determinationfor at least an additional year or so. Moreover, counsel'sposition is directly contrary to the one he took beforethe Board in. his request for review of the RegionalDirector's decision. For in that request counsel argued,among other things, that the Regional Director had erred"by his failure to recognize the substantial credibilityconflicts which appear through the body of evidenceand by his failure to order a hearing to reslove suchconflicts," and requested that the Board direct sucha hearing because "only then would the Board havethe benefit of `demeanor evidence' in resolving credibilityissues raised therein."I therefore announced that "that's the purpose ofthishearing now. You are being permitted-and theGeneral Counsel does not object, in fact has notifiedyou sufficiently in advance, to put in your evidenceon that. And you won't get another opportunity, ifany higher tribunal disagrees with the conclusions, toput in evidence in- order to resolve the conflicts. AndI'm not going to make a resolution of credibility onthe basis of affidavits.I justwanted you to know thatthat's my position."Overruling the General Counsel's objections, I finallyreceived the affidavits in evidence but emphasized that"I'mnotaccepting them as evidence of the truth ofthe statements contained therein. I received them andItoldyou, as far as I can see, it's nothing but arepetition of what's already in the Regional Director'sSupplemental Decision. You feel its necessary in sup-port of your case. -I'm saying, `all right. Let themcome in.' But I clearly. outlined where I stand withrespect to it. "5---My position with.respect to the lack of relevancyof the affidavits and my. view of the nature of theinstant hearing and my functions therein, all as previouslydetailed,, were relevant considerations in my grantingthe General Counsel's petitionto revokesubpoena ducestecumserved on the Regional Director. Contrary tothe assertion of counself for Respondent in his brief,lack of relevancy- to the issues herein is one of thespecific grounds set forth in the General Counsel's peti-tion as a basis for revoking said subpoena. [Resp. Exh.1(A).]As grounds- for granting said petition as wellas the . petitions to revoke subpoenas served on twoother Board agents, I openly stated at the instant hearingthat "I've sustained the petition of course on the basisset forth in the petition." Another basis set forth ineach petition for revoking the subpoena is Respondent'sfailure to seek prior permission of the General CounselinWashington, D.C., or the Board, as the case maybe, for the Board personnel to comply with the subpoena.There is no showing that,, had such a request beenmade, it would not have been granted.' That the failure'Ihave decided to adhere to this ruling, after further considerationpursuant to the General Counsel's request in his memorandumb I adhere to my ruling in sustaining the petitions to revoke onthe grounds stated therein, after reconsideration pursuant to Respond-ent's request in its counsel's brief, and again deny counsel's repeated(Cont ) 322DECISIONSOF NATIONALLABOR RELATIONS BOARDtomake a prior request for such permission is a validbasis for granting a petition to revoke subpoena, hadbeen held by every Circuit Court of Appeals beforewhich the question hasarisen.'Unlike the situation in theBata Shoe, supra(atp.824), counsel for Respondentmade no statement atthe instant hearing of the nature of the evidence itwas prepared to offer ofalleged irregularities in theconduct of the election to supportRespondent'sobjec-tions. The Regional Director's decision clearly identifiesby name the employees who were the specific sourceof the evidence which he considered, except in oneinstancewhere reference is made toan unidentifiedrank-and-file employee (p. 8, par. 4 of his decision).However, this unidentified employee is identified asEvelyn Lyons in the affidavit of Evelyn Lomax whoserved as Respondent's election observer, a copy ofwhich affidavit was in the possession of counsel forRespondent and appears in the record as Resp. Exh.6.Although "it is settled that the burden is on theparty objecting to the conduct of a representation elec-tion to prove that there has been prejudice to the fairnessof the election"(Bata Shoe, supra,at p. 826), Respond-ent's counsel failed to call a single employee to testifyon his behalf in the instant case. And this is so despitethe fact that many of the statements in the affidavitofRespondent's observer Lomax are noted in theRegionalDirector's decision as having been denied bythe named persons to whom they were attributed andwere in fact denied by them through sworn testimonywhen called as witnesses by the General Counsel inthe instant hearing and despite the additional fact thatboth union observers were present in the hearing room.He contended himself merely with calling Respondent'svice president who testified to a telephone call receivedabout a week before the election from an employeewho explained that he was not at work that day becauseof fear of bodily harm and also testified with respectto objection 6 relating to alleged unionmisrepresentation.He then called two union representatives to adducetestimony as to the authority and duties of the inplantemployee organizing committee in support of his conten-tion that the Union was responsible for their statementsand conduct during the election campaign.From all the foregoing, it is abundantly clear, asI find, that the instant hearing "satisfied the requirementsof due process" and "is fundamentally fair."BataShoe, supraat p. 827.C.Objections to the ElectionIn its request for review submitted to the Board,Respondent was seeking review only of its first sixobjections.untimely request for an adjournment to enable him to request suchpermission.'N.L.R.B.vJamestownSterlingCorp.,211F 2d 725, 726 (C A2),Davis vBraswell Motor FreightLines, Inc ,363 F2d 600,602-603(C A 5), andNorthAmericanRockwell Corporationv.N.L R B ,389 F 2d 866, 873 (C.A 10) See alsoGeneral Armature&ManufacturingCo , 89 NLRB 654, fn 5Objections I and 2In these two objections, Respondent states that theUnion (petitioner in the representation proceeding), "byitsagents and adherents," (1) "misrepresented toemployees that they were required to vote in the electionand that they did not have the option of not voting,"and (2) "coerced employees into voting in the election."In its request for review of the Regional Director'sdecision, filed with the Board,' Respondent "emphasizesthe absolute necessity for an evidentiary hearing inopen court so that witnesses might testify under oath"in support of these objections, and urges the Boardto direct such an "evidentiary hearing" so that therecould be "a full and fair development of the evidencein this matter." Yet, when afforded that opportunityin the instant hearing, counsel for Respondent, for undis-closed reasons, failed to adduce a scintilla of evidencein support of these objections. If Respondent is relyingon the Regional Director's treatment of the statementsin the affidavit of Respondent's Vice President Paul,the only affidavit submitted to him with respect to theseobjections, I find that the statements to which the Region-alDirector refers in his decision are hearsay of therankest sort and do not constitute probative evidencein support of the objections.' Although Respondent'sVice President Paul testified as a witness for Respondentin the instant hearing, no evidence was adduced withrespect to these objections. I find the objections tobe unsupported and therefore without merit, and directthat they be overruled.Objection 3In this objection, Respondent states that the Union,"by its agents and adherents, caused a large numberof ineligible individuals to appear at the polls, althoughPetitioner (the Union) and the individuals involved knewthey were not eligible to vote, the effect being to createconfusion in the minds of the eligible voters and fearthat the results of the election could be determinedby non-employees."Again, in its request for review Respondent urgesupon the Board that "an evidentiary hearing is obviouslywarranted to establish the facts and servey (sic) theirimpact on the election." Again, Respondent adducednot a scintilla of evidence in support of this objectionwhen it was offered the opportunity to do so at theevidentiary hearing which it was so vigorously request-ing. Surely, Respondent's election observers, both ofwhom were present in the polling area and obviouslyfriendly to Respondent, would have been competentwitnesses in support of this objection if the mattersalleged therein did in fact occur. Respondent madeno claim that they were unavailable. Under these circum-stances, Respondent's unexplained failure to have these" In his brief before me, counsel for Respondent states that "Respond-ent hereby reiterates and incorporates by reference the arguments con-tained in its Request for Review in Case No 5-RC-6795 "BSeeConsolidatedEdisonCo of New York, Inc, v N L.R B ,305 U S 197, 230 GRAPHIC ARTS FINISHING CO.323friendlywitnesses testify leads to the inference thattheir testimony would have been adverse to Respondent'sposition on this objection.' If Respondent is relyingon the facts recited in the Regional Director's decisionbased on the affidavits before him, these recited factsare that a union representative at the election locationon election day urged one, Stamper, to vote despiteStamper'sstatementthat he had just voluntarily quithis employment, that the union representative had heardfrom employees that Stamper had been coerced intoquitting, that Stamper's name had not been designatedas a "quit" on the Employer's list of names and address-es, that Stamper did not vote despite a Board agent'sexplanation that he could vote under challenge, thatitwas discovered that two female nonemployees attempt-ed to cast ballots when one stated that she had beenterminated a month before the election and the otherthat she had never been employed here, and that neitherintimated that any union representative had requestedthem to attempt to vote.Ifind that the foregoing does not support the allega-tions in Respondent's objection that the Union "caused"a large number of clearly ineligible persons to appearat the polls. I further find that the foregoing does notdemonstrate that "a large number" of clearly "ineligiblepersons" did in fact appear at the polls, as also allegedin the objection. Finally, I find no evidence or warrantfor any inference that the foregoing incidents createdor tended to "create confusion in the minds of eligiblevoters and fear that the results of the election couldbe determined by nonemployees," as further allegedin the objection. I therfore find no merit to this objectionand direct that it be overruled.Objections 4 and 5In these two objections, Respondent states that theUnion, "by its agents and adherents," (1) "did injecta racial theme into the campaign in an intemperateand irrelevant manner," and (2) "threatened and intimi-dated employees known or suspected to be unsympathet-ic to Petitioner's (the Union's) cause."The Regional Director's decision states that theEmployer Respondent submitted to him two affidavitsin support of these objections. One was from Respond-ent'selection observer Evelyn Lomax and the otherfrom employee Taylor. The decision recites fromLomax's affidavit statements made to her containingthreats and appeals to her race and interrogations asto her voting intentions, all of which conduct is attributedby Lomax to Dorothy Brown and union observer RuthTillman, both members of the Union's inplant organizingcommittee.Other statements recited from Lomax'saffidavit relate to remarks made to her in person andon the telephone by unidentified persons, accusing herof turning against her race and being promised a bribe10InterstateCircuit, Inc , et al vU S., 306 U S 208, 226, StaubCleaners, Inc ,148NLRB 278, 284, enfd 357 F.2d I (C.A. 2), andBenevantoSand& Gravel Co ,131NLRB 358, 364, enfd 316 F 2d224 (C A 1)by Respondent. The Regional Director's decision furtherrecites that Brown and Tillman denied having madethe statements or engaged in the conduct attributedto them in Lomax's affidavit. However, he concludedthat, assuming that such statements and conduct didin fact occur, they could not be attributed to the Unionmerely because Brown and Tillman were members ofthe inplant organizing committee, as there was no show-ing that the Union had authorized or ratified such state-ments or conduct.With respect to the affidavit of Taylor, the RegionalDirector's decision recites the statements contained the-rin to the effect that he was accused by numerousunidentified employees of having sold out to the Employ-er,was told by unnamed employees that "they heard"he would be beaten up for selling out to the Employer,that about a week before the election he went homeearly one day because of fear of violence but returnedtowork the next day and that no one at the plantever harmed him. The Regional Director concluded thatthe foregoing allegations did not constitute evidencethat the Union or any of its agents threatened or intimi-dated him and that accusations of improper conductby rank-and-file employees was not a basis for settingthe election aside. He further concluded that all theforegoing incidents, even if they occurred, did not createa generalatmosphere of confusion or fear of reprisalas to make a free election impossible.Ifind that at least some of the disputed statementsmentioned in the Regional Director's decision as havingbeen alleged in Lomax's affidavit to have been madeto her by Brown and Tillman are coercive and objectiona-ble.Therefore the issues which these objections poseformy resolution are (1) whether the Union wouldbe responsible or liable for the alleged disputed state-ments and conduct of Brown and Tillman, if they hadin fact occurred; (2) if the answer is in the affirmative,the credibility resolution as to whether Brown and Till-man did in fact make the alleged disputed statementsattributed to them in Lomax's affidavit; and (3) if theanswer is in the negative, whether the remaining indicentsrelated in the Regional Director's decision as beingattributed to unidentified persons in the affidavits ofLomax and Taylor created such an atmosphere of confu-sion and fear as to prevent the employees from exercisinga free choice in the selection of a bargaining representa-tive. I now turn to a consideration and disposition ofthese issues.1.As to the Union's liabilityAt the instant hearing, counsel for the Respondentcalled as adverse witnesses Union President EdwardAllen and Union Representative William Hightower andadduced the following undisputed evidence concerningthe duties and functions of the inplant organizing commit-tee:The inplant organizing committee consisted of a volun-teer group of rank-and-file employees, including DorothyBrown and Ruth Tillman, who volunteered to servewhen Allen asked for volunteers at a union meeting. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheir duties were to "try to help" and "organize theplant." They were to try to get employees to signauthorization cards. After the petition for an electionhad been filed, their function was no longer to getcards signed, according to Allen, but, according to High-tower, they continued to get cards signed because ofturnover.Allen admitted that "they assisted me allthe way through." Both agreed that the committee wasused as a conduit for relaying from the Union to theemployees information about union benefits and ques-tions from the employees to the Union, that they wereto try to make "sure" of and to "encourage," employeeattendance at union meetings, and that they were "tofind out where the interest was there in reference towhether they wanted to be organized or not." Allenadmitted that the employees "automatically knew whowas on the committee." Allen testified that he saidnothing to the committee "one way or another" aboutinterrogating employees as to their voting intentionsor about threatening employees with physical reprisalsbut "let them use their own common sense" and depend-ed on their "good judgment" as a guide to their conduct.Hightower testified that the committee members "wereinstructed not to interfere with anyone" and that "theycan't interrogate" employees about their, voting inten-tions,but admitted that "we didn't tell them yes orno" with respect to coercing other employees in connec-tion with the Union because "this thing was not goingto happen."Upon consideration of all the foregoing, I find thatthe Union was liable for any statements and conductrelating to the Union which Dorothy Brown and RuthTillman did in fact make during the organizing andpreelection campaign, even in the absence of any specificauthorization or ratification by the Union.2.As to the credibilityresolutionDorothy Brown and Ruth Tillman testified as witnessesfor the General Counsel. In reponse to separate anddetailed questions relating to the specific conduct attrib-uted to them, each unhesitatingly and vigorously deniedhaving made each of the statements attributed to theminLomax's affidavit, denied making or hearing suchalleged statements directed to Lomax or to any otheremployee, denied interrogating, or hearing the interroga-tion of, Lomax or any employees as to their votingintentions, denied making any telephone calls or threatsto employees in connection with the election, 'deniedever asking Lomax why she did not attend union meet-ings and denied ever asking Lomax about the contentsof any conversation she might have had with Respond-ent's Vice President Paul.Despite the foregoing testimony, despite 'my previousrepeated admonitions that I could not make credibilityresolutions on the basis of affidavits, a position in whichRespondent's counsel openly concurred, and despiteRespondent's prior vigorous appeal to the Board initsrequest for review for an evidentiary hearing to"resolve substantial credibility, conflicts" because "onlythen would the Board have the benefit of 'demeanorevidence' in resolving credibility issues" counsel for Res-pondent did not call Lomax as a witness, made no claimof her unavailability, and adduced no evidence at all relat-ing to the alleged improper conduct of Brown and Till-man. Moreover, counsel for Respondent did not evencross-examine Brown and Tillman or request the GeneralCounsel to give him their affidavits, to which, theGeneral Counsel concedes, he was rightfully entitledupon requestThus, the only probative evidence appearing in therecord on this issue are the previously detailed denialsof Brown and Tillman, both of whom impressed meas candid and forthright witnesses entitled to full cre-dence. I accordingly credit their denials and find thatDorothy Brown and Ruth Tillman did not make anyof the statements or engage in any of the conductattributed to them in Lomax's affidavit.3.As to the remaining incidentsThe only evidence adduced at the instant hearingon this aspect of the 'objections is the testimony ofVice President Paul that one afternoon prior to theelection he received a telephone call from employeeTaylor who stated that he had not reported for workthat day because he had been threatened with physicalviolence "by two men" for having "sold out to theCompany. "'Counsel for Respondent stated at the hearingthat this testimony was not being offered for the truthof the contents of the statement related by Taylor butonly to show Taylor's state of mind. The only othermatter in the record are the previously related statementsappearing in- the Regional Director's decision aboutLomax's affidavitcontainingremarks made to her inperson and on the telephone by unidentified persons,accusing her of turning against her race and of havingbeen promised a bribe, and about Taylor's affidavitcontainingbribery accusations made to him by unnamedpersons and hearsay rumors of physical violence byunnamed persons. The Regional Director's decision fur-ther recited from Taylor's affidavit his admission thatthe day he stayed out of work 'because of fear ofviolence was about a week before the election, thathe returned to work the next day and that no oneat the plant ever harmed him.There is no evidence tending to show that otheremployees became aware of the above-mentioned state-ments and telephone calls made by unnamed personsor that Lomax or Taylor or any other employee failedto vote because of them. Under all the circumstances,the record before me does not warrant a finding orinference that the statements and telephone calls byunnamed persons to two employees created, or eventended to create, a general atmosphere. of fear andreprisal among Respondent's,employees so as to preventthem from exercising a free choice in the election."Thomas Lanier, et al, d/bla HappManufacturingCompany,124NLRB 202, 206,N L.R B vBill'sInstitutional Commissary Corpora-tion,418 F 2d 405 (C A 5) GRAPHIC ARTS FINISHING CO.3254.ConclusionIfind no merit in Respondent'sobjections 4 and5 and direct that they be overruled.Objection 6In this objection Respondent states that the Union,"by its agents and adherents,misrepresented to theemployees the alleged accomplishments of Petitioner(Union)and the benefits to be gained through organiza-tion by Petitioner."The undisputed facts adduced atthe instant hearing are as follows:At a meeting with the inplant organizing committeeabout 3 weeks before the election of June 19, 1969,theUnion distributed a six-page leaflet(attached asAppendix I to the Regional Director's decision) whichrepresented the rates of pay and benefits appearingin the Union's commercial contract covering the Balti-more,Maryland, area. The committee members wereinstructed to visit employees'homes with this leafletto tell them that"this is what was achieved in collectivebargaining and negotiations and that if the people hada union,they could take and probably negotiate forthe same benefits."At the next regular meeting withallemployees near the end of May, the leaflet was"read out."At the end of the leaflet on page 6 appears thestatement that"A signed contract guarantees these ben-efits and wages.What guarantees do you now have?"The wage rates appearing on page 3 of the leaflet arefor skilled classifications,and the categories of "Loaderon Folding Machine"and "Fork Lift Operator" arelisted on that page among the male, skilled classifications.However,in the Union's commercial contract for theBaltimore area, the category of "Loader on FoldingMachine"is classified as "Semi-Skilled,"and the catego-ry of"Fork Lift Operator"is not listed at all. Neverthe-less the contract did cover a forklift operator at theplant of Young&Selden and he was paid at "a skilledworker's rate."On Friday, June 13, 6 calendar days before the elec-tion,one of Respondent'smale maintenance employeesgave Vice President Paul a copy of this leaflet and,in response to Paul's query,stated that a union represent-ative came to his home and gave it to him togetherwith an "organizational pitch."For some time priorto June 13,Paul had had in his possession a copyof the Union'scommercial contract in the Baltimorearea.He compared the contents of the leaflet withthis contract and at that time became aware of thediscrepancy with respect to the classifications of "Loaderon Folding Machine"and "Fork Lift Operator" butdid nothing about it.On Monday, June 16,a secondcopy of the leaflet was given to Paul by a femaleemployee. On Tuesday,June 17,a third copy of theleaflet was given to him by another female employee.He admittedly at no time made any effort to pointout to employees the above-described discrepancy.Counsel for Respondent contends that the leaflet con-tains two misrepresentations,one relating to the discre-pancy with respect to the two above-described categor-ies,and the other with respect to the last sentenceappearing at the end of the leaflet on page 6. Withrespect to the latter,counsel contends that the misrepre-sentation consists of a failure to mention"the necessityfor collective bargaining."However,itseems to methat the meaning which this statement reasonably con-veys, as well as its intended meaning according to UnionPresident Allen, is that when you have a "signed con-tract"you have a "guarantee"that the benefits appearingin the signed contract will continue for the term ofthe contract.This was posed in contrast to the thenexisting situation where the employees had no guaranteeas to how long Respondent would maintain the benefitsthen in effect.In any event, the Board has held,with court approv-al,12 that it will set aside an election on the basis ofamisrepresentationonly if the misrepresentation"involves a substantial departure from the truth, ata time which prevents the other party or parties frommaking an effective reply, so that the misrepresentation,whether deliberate or not, may reasonably by expectedto have a significant impact on the election."HollywoodCeramicsCompany,Inc.,140 NLRB 221, 224. In theinstant case, the admitted facts disclose that Respondenthad ample time,opportunity, and the requisite knowledgeeffectively to reply to the contents of this leaflet. Asearly as 6 calendar days before the election,Vice Presi-dent Paul became aware of the asserted misrepresenta-tions and was put on notice that a union representativewas visiting employees at their homes with this leaflet.This fact was further made known to him on two subse-quent occasions by two different employees on the thirdand second day before the election,respectively.Respondent'sVice President Paul admitted that no busi-ness decision and no union representative preventedhim from informing the employees of these asserteddiscrepancies.His only admitted reason for not doingsowas "the fact that it seemed to me at the timeitwas such'a limited item"and he was not awarethat the leaflet had been given such wide distribution.Having elected to take the risk that the leaflet wouldnot be widely distributed,hemay not be heard tocomplain when it turned out that he had guessed wrong.Moreover, from May 28 through June 17, 2 daysbefore the election,Respondent carried on a vigorouscampaign against the Union through the distributionto its employees,both in person and through the mail,of leaflets which contained statements clearly neutraliz-ing any alleged misrepresentations in the Union's leaflethere in issue.Thus, the leaflet distributed on May 28states, among other things:These are theTRUE FACTS.There are no automat-icwage increases or improved benefits just becausea union wins an election.All a union gets, whenitwins an election,is the right to come in andask the company for things. But, as long as acompany bargains in good faith,the company does" See, e g,Bill's Institutional Commissary Corporation,supra,andcases cited therein 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have to give in to a singleuniondemand ormake a single concession to the unionAnother leafletsetsfortha comparisonof job ratesunder the Union's contract at Moore & Coin BaltimorewithRespondent's existing ratesThis comparison showsRespondents job rates to be higher for the classificationslisted,whichalso includethat of "Folding MachineLoader " The leaflet thenstatesin bold typeDON'T FORGET-IN BARGAINING WITH THE BOOKBINDERS, THECOMPANY HASTHE RIGHTTO PROPOSEA REDUCTION IN RATES DOWN TO THE LEVEL ATMOORES'SDON'T FORGET-THE UNION CANNOT GUARANTEETHAT YOU WOULD NOT END UP EARNING LESSMONEY UNDER A UNION CONTRACT THAN YOU EARNNOWAnother leaflet, mailed to the employees' homes, warnsthe employees thatWhen you hear the Union's empty promises andphony claims, remember one important TRUE FACTUndera union, you get no wage increases, noimprovements in benefits, no changes in workingconditionsunless theCompany agrees to themAs long as a company bargains in good faith,thecompanydoes nothaveto give in to asingleuniondemand or make a single concession to the unionA final booklet was distributed to the employees onJune 17, 2 days before the election It is entitled "HereAre the Facts" and states that it contains "Questionsand Answersof importanceto you " Among the ques-tions and answers are the following8Q If the union wins the election, will we auto-matically get the things the union has been promisingus')A There is no way for the union to force thiscompany to fulfill the promises that the union hasmade to you The company does not have to agreeto fulfill any promises made by the union whichitdoes not believe to be in its best interest Thecompany is only required to bargain with the unionin good faithIfind that the employees were fully apprised of theissues in the campaign and could properly evaluatethe respective material of the partiesA considerationof all the foregoing warrants the conclusion, whichIherein make,that there is no merit to Respondent'sobjection 6 Accordingly, I hereby direct that said objec-tion be overruledD Concluding FindingsHaving found no merit in any of Respondent's objec-tions,which I have directed be overruled, it follows,as I further find, that the Union was validly certifiedby the Acting Regional Director on August 5, 1969,as the exclusive collective-bargaining representative ofall the employees in the admitted appropriate unit Itherefore find that by refusing on and after September15, 1969, to supply the Union with the requested dataand information and refusing to recognize and bargainwith the Union as such exclusive representative,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act6IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEQ Can the unionguaranteeme a wage increase)A No Onlymanagementcan give you a wageincrease Itis the company which furnishes yourjob and your pay check-not the union The unionwillnever furnish you a day's work nor a centof payThe acts of the Respondent set forthin section III,above, occurring in connection with its operations asdescribed in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce7Q Will the law compel the company to reachan agreementwith the union9A Absolutely not' The company does not haveto agree toa single thing the unionproposes solong aswe bargainingood faithAs we haveadvised you, the law itself providesthat bargainingingood faithdoes not requirethe company toagree toany union demands or to make any conces-sions to the union Thus, we do not have to signany contract which we don't believe to be in thecompany's best interest There is no law that forcesus to agree with the views and demands of theunionCONCLUSIONS OF LAW1Allproduction and maintenance employees atRespondent's plant located at 3801 Southwestern Boule-vard,Baltimore,Maryland,including shipping andreceiving employees, stockroom employees, leadmen andleadladies, the work order clerk, setup men and machineoperators, but excluding truckdrivers, office clericalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act2At all times since June 19, 1969, the Union hasbeen, and continues to be, the exclusive bargainingrepresentative of all the employees in the aforestated GRAPHIC ARTS FINISHING CO.unit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.3.By refusing on and after September 15, 1969, tosupply the Union with the data and information requestedin the Union's letter of September 8, 1969, and torecognize and bargain with the Union as the exclusivebargaining representative of all the employees in theaforestated appropriate unit,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,Iwill recommend that it ceaseand desist therefrom and take certain affirmative Ictiondesigned to effectuate the policies of the Act.Iwill recommendthat,upon request,Respondentsupply the Union with the data and information requestedin the Union's letter of September 8, 1969, as wellas with any like or related requested information anddata, and that it bargain collectively with respect towages, rates of pay, hours of employment, and otherconditions of employment, and, if an understandingis reached, embody such understanding in a signed agree-ment.Upon the foregoing findings and conclusions andthe entire record, I hereby issue the following:RECOMMENDED ORDERRespondent Graphic Arts Finishing Co., Inc., Balti-more,Maryland, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to supply the Union with its requesteddata and information and from refusing to recognizeand bargain with it as the exclusive bargaining representa-tive of all the employees in the following appropriateunit:Allproduction andmaintenance employees atRespondent's plant located at 3801 SouthwesternBoulevard,Baltimore, Maryland,including shippingand receiving employees, stockroom employees,leadmen and leadladies,the work order clerk, setupmen and machine operators, but excluding truckdri-vers, office clerical employees, guards, and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rightsguaranteedby Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Upon request, supply the Union with the dataand information requested in the Union's letter of Sep-tember 8, 1969, and with any like or related requestedinformation and data.327(b)Upon request, bargain collectively with the Unionas the exclusive representative of all the employeesin the unit above set forth with respect to wages, ratesof pay, hours of employment, and other conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.(c)Post at its place of business in Baltimore, Mary-land, copies of the attached notice marked "AppendixB."13 Copies of said notice, on forms to be providedby the Regional Director for Region 5, shall, after beingduly signed by an authorized representative of Respond-ent, be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by said Respondent to insure thatsaid notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director for Region 5, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'"" In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall, as provided in Section 102.48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,upon request,supply Bookbinders& Bindery Women'sUnion Local 44, affiliated withInternationalBrotherhoodofBookbinders,AFL-CIO,with the data and information requestedin its letter of September 8, 1969,and with anylike or related requested data and information.WE WILL,upon request,bargain collectively withthe above-named Union as the exclusive representa-tive of all the employees in the following appropriateunit and,ifand understanding is reached,we willembody such understanding in a signed agreement.WE WILL NOT inany like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of their rights guaranteed by Section7 of the Act.The appropriate bargaining unit is: 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employeesat our plant located at 3801 Southwestern Bou-levard,Baltimore,Maryland,including shippingand receiving employees,stockroomemployees, leadmen and leadladies, the workorder clerk,setup men and machine operators,butexcluding truckdrivers,officeclericalemployees,guards, and supervisors as definedin the ActDatedBy(Representative)(Title)GRAPHIC ARTSFINISHINGCO , INC(Employer)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore,Maryland 21202, Telephone 301-962-2822